

116 HR 272 IH: Protect Interstate Commerce Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 272IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. King of Iowa (for himself, Mr. Peterson, Mr. Marshall, Mr. Estes, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent States and local jurisdictions from interfering with the production and distribution of
			 agricultural products in interstate or foreign commerce, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protect Interstate Commerce Act of 2019. 2.Prohibition against interference by State and local governments with production or manufacture of items in other States Consistent with article I, section 8, clause 3 of the Constitution of the United States, the government of a State or locality therein shall not impose a standard or condition on the production or manufacture of any agricultural product sold or offered for sale in interstate commerce if—
 (1)such production or manufacture occurs in another State; and (2)the standard or condition is in addition to the standards and conditions applicable to such production or manufacture pursuant to—
 (A)Federal law; and (B)the laws of the State and locality in which such production or manufacture occurs.
				3.Federal cause of action to challenge State regulation of interstate commerce
 (a)Private right of actionA person, including, but not limited to, a producer, transporter, distributer, consumer, laborer, trade association, the Federal Government, a State government, or a unit of local government, which is affected by a regulation of a State or unit of local government which regulates any aspect of an agricultural product, including any aspect of the method of production, which is sold in interstate commerce, or any means or instrumentality through which such an agricultural product is sold in interstate commerce, may bring an action in the appropriate court to invalidate such a regulation and seek damages for economic loss resulting from such regulation.
 (b)Preliminary injunctionUpon a motion of the plaintiff described in subsection (a), the court shall issue a preliminary injunction to preclude the State or unit of local government from enforcing the regulation at issue until such time as the court enters a final judgment in the case, unless the State or unit of local government proves by clear and convincing evidence that—
 (1)the State or unit of local government is likely to prevail on the merits at trial; and (2)the injunction would cause irreparable harm to the State or unit of local government.
 (c)Statute of limitationsNo action shall be maintained under this section unless it is commenced within 10 years after the cause of action arose.
 4.Agricultural product definedIn this Act, the term agricultural product has the meaning given such term in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).
		